Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim s 1-4,6-9,11,13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2018/0196443) in view of Xu et al. (US 2020/0027333).
Bai discloses a method for vehicle communication using mobile device 34 in a first vehicle comprising receiving an event signal corresponding to an event (par. 26- object detection, accident, etc…), determining to perform an action according to the event signal (uploading local data 205 to remote server (par. 26), and transmitting a notification signal to a cloud device 10 (par. 26) for transmission to neighboring other vehicles (abstract, par. 33), except for particularly stating that V2X communication is used, Bai teaching use of similar V2V, V2P, V2I communication (par. 22).
Xu teaches desirability of using V2X communication in a vehicle incident detection/transmission reporting system (pars. 13,36,60), whereby the V2X device can include a user device 56 which can be a mobile phone (pars. 48,60), and including driver alert system 22 for notifying local driver of incident information.

Regarding claim 2, Bai teaches first vehicle transmitting event signal to cloud device (par. 26).
Regarding claim 3, Bai teaches cloud receiving second vehicle position distribution information (abstract, par. 33).
Regarding claim 4, Bai teaches transmitting first vehicle position information to cloud device (pars. 25,33).
Regarding claims 6-9, claims are rejected for the same reasons as set forth above with regard to claims 1-4, 
With regard to claims 11,13-14, claims are rejected for the same reasons as set forth above with regard to claims 1-4.
2.	Claim s 5,10,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. in view of Xu et al. and Leise et al. (US 10,872,381) and Chainer et al. (US 2018/0068495).
Bai and Xu disclose a V2X incident communication system as set forth above, except for particularly stating that obtained vehicle information includes time and driving direction.  It is noted that Bai teaches obtaining vehicle speed information (par. 26).
Leise teaches desirability of communicating vehicle orientation and speed from a vehicle to a remote site (col. 23, lines 11-21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transmit time and vehicle orientation data as suggested by Chainer and Leise in conjunction with a vehicle communication system as disclosed by Bai and Xu, in order that critical information about an accident or vehicle incident could have been transmitted to remote persons, so that they could have been aware of time, location and details of an incident, so as to be better aware of how to avoid being affected by the incident.
Claims 10 and 15 are rejected for the same reasons as cited above with regard to claims 10 and 15.
3.	Regarding remarks filed with the response on 7-10-21, on page 11 it is stated that the combined teachings of Bai and Xu does not describe a method used in a mobile device placed in a first vehicle.  The language applicant describes is in the preamble of claim 1, which amounts to intended use, not a specific claimed limitation, the remainder of the claim making no mention of a mobile device. However, Xu further teaches that the V2X communication can use driver or passenger device 56 which can be a mobile phone (par. 48), which satisfies the claimed requirement of communication method used in a mobile device in vehicle.
On page 11 applicant argues that none of the cited references includes generating a warning signal to warn user of first vehicle of an event that has occurred.  As stated in paragraph 1 above, Xu teaches local indication to driver of an incident that has occurred (par. 52).

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689